Citation Nr: 0524851	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO rating decision, which denied 
the veteran's claims of service connection for residuals of 
injuries to the back and head.  

It is noted that in the rating decision, the RO reopened the 
veteran's claims of service connection, which it had 
previously denied in August 1995, and proceeded to adjudicate 
the claims on the merits.  Notwithstanding the RO's 
determination to reopen the claims, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claims have been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issues on appeal are phrased 
accordingly.

In June 2005, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned who 
has been designated to make the final disposition of this 
proceeding for VA.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In an unappealed August 1995 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for residuals of injuries to the low back and 
head; the evidence received since the August 1995 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and, by itself or when 
considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims.  

3.  The medical evidence shows that the veteran's current low 
back disability was first clinically manifest many years 
after his discharge from active service; there is no 
competent evidence showing that his low back disability is 
related to disease or injury in active service.

4.  The medical evidence shows that the veteran's current 
chronic headaches were first clinically manifest many years 
after his discharge from active service; the competent 
evidence shows that his chronic headaches are not related to 
disease or injury in active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO in August 1995 denied 
entitlement to service connection for residuals of injuries 
to the low back and head is new and material, and the claims 
for service connection for a low back disability and 
headaches, claimed as a head injury residual, are thus 
reopened.  38 U.S.C.A. §§ 5103A, 5103(a), 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302 (2004).

2.  A low back disability, to include degenerative joint 
disease, was not incurred in or aggravated by service, nor 
may degenerative joint disease of the lumbar spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1131, 5103A, 5103(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2004).

3.  Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103A, 5103(a), 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The amendments made to 38 C.F.R. § 3.156, the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4) (iii) 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  The veteran filed his claim to 
reopen on May 23, 2002.  

Relevant to the duty to notify, on October 10, 2002, the 
veteran was sent a VCAA letter.  This informed him of what 
the evidence must show to establish entitlement to the 
benefits requested.  This letter informed him of the evidence 
and information that he should obtain in regard to both 
reopening a previously denied claim of service connection and 
establishing service connection on the merits.  The letter 
also informed the veteran of the information and evidence 
that VA would obtain on his behalf.  He was also told to 
submit any evidence he thought would aid in substantiating 
his claims.  He was also provided with a statement of the 
case in October 2004 that contained all the applicable laws 
and regulations pertaining to notice and the duty to assist.  
As such, through these documents, the RO informed the veteran 
of the information and evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in June 2005.  The RO has obtained the veteran's 
VA medical treatment records, but the veteran has not 
identified any private treatment records for the RO to obtain 
on his behalf.  He has not identified any additionally 
available evidence for consideration in his appeal.  Further, 
VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in December 2002 and February 
2003, specifically to evaluate the current nature and 
etiology of the claimed disabilities.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that the veteran has been adequately informed of the 
notice and assistance requirements of the VCAA.  See 
38 C.F.R. § 3.159(c) and (c)(4)(iii).  As a consequence, the 
Board may precede to the merits of the claims.

II.  Applicable Legal Criteria

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) (2004) was revised effective August 29, 2001.  For 
claims filed after this date, as in this case, the applicable 
regulation states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2004).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

Low Back

The veteran has contended that he injured his low back in 
1964 when he was tackled during a football game.  Since that 
time he has suffered from low back pain.  Therefore, he 
believes that service connection is justified.

The evidence developed before August 1995 included the 
veteran's service medical records, which did not note any 
complaints of or treatment for a low back disorder, although 
there was a reference to neck pain diagnosed as cervical 
strain.  The November 30, 1967 separation examination was 
normal; there was no mention of any back complaints and the 
objective examination was negative.

A private physician noted in September 1978 that the veteran 
had complained of low back pain.  The back was without 
pinpoint tenderness and he was able to stoop without 
difficulty.  The assessment was questionable low back pain.  
In February 1979, the veteran indicated that he had been seen 
for complaints of back pain in the 1960s and 1970s.  He noted 
that he had been "refused" several jobs due to back pain.

The veteran submitted several lay statements from friends and 
his sister.  These indicated that prior to service the 
veteran had been very athletic.  However, after service, he 
reportedly complained of constant back pain.  

The evidence added to the record after the August 1995 denial 
included various VA outpatient treatment records developed 
between 1992 and 1995.  These showed a negative X-ray of the 
lumbosacral spine in February 1995 but lower lumbar 
spondylosis by MRI in April 1995.  The veteran was examined 
by VA in December 2002; the examination was essentially 
negative, with no signs of focal deficits.

Another VA examination was performed in February 2003.  He 
was noted to be a very poor historian, although he again 
stated that he had injured his back during a football game.  
X-rays of the lumbar spine showed hypertrophic degenerative 
osteoarthritis.  The diagnosis was lumbar degenerative joint 
disease.

The veteran then testified at a personal hearing before the 
undersigned in June 2005.  He reiterated his contention that 
he had injured his back in a football game in 1964 and that 
he had had back pain ever since.  He claimed that he had 
sought treatment in service.  He stated that he would go to 
see company doctors at his various places of employment in 
the 1960's and 1970's; however, he always told the doctors 
that he had hurt his back at work, never mentioning that he 
had hurt his back in service.  He stated that he feared that 
if he mentioned the preexisting back disability he would be 
fired.  

Headaches

The evidence that was of record prior to the August 1995 
denial included the veteran's service medical records.  His 
entrance examination of July 1963 was normal.  On May 27, 
1965, he noted that he had been running on the mess deck when 
he struck his head on a hatch.  He sustained a laceration 
that required seven stitches.  On July 12, 1965, he 
complained of trouble with his memory.  There were no organic 
neurological symptoms.  On June 17, 1966, he stated that he 
was having headaches above the eyes for about a week.  He 
said that a prescription that he had been given had not 
helped.  He expressed his belief that he might need glasses.  
On July 31, 1967, he had nausea and vomiting, listlessness, 
and headaches, for which he was seen again on August 10, 
1967.  On August 28, 1967, he noted having headaches over the 
top of his head for four days; the examiner stated that the 
headaches did not sound like tension headaches.  The November 
30, 1967 separation examination was normal; there was no 
mention of any headache complaints, and the objective 
examination was negative.  

In August 1995, the veteran submitted several lay statements 
from friends and family, which noted that the veteran had 
been very athletic before service.  After his return, he 
reportedly complained of having headaches.  

The evidence submitted after the August 1995 denial included 
VA outpatient treatment records developed between 1992 and 
1995.  He complained of headaches.  He was noted to have 
nasal drainage, but no obstruction.  In July 1995, he again 
expressed his opinion that he needed glasses.

The veteran was afforded a VA examination in December 2002.  
The examiner noted that he was not a neurologist.  His 
history of striking his head on a hatch in service was noted.  
He stated that he now has headaches twice a week in the 
frontal area, some of which last two to three days.  He 
denied any dizziness, nausea, vomiting, or double vision.  He 
was noted to have had a nasal problem for a couple of years.  
His head was normocephalic and the sclera and conjunctivae 
were clear.  His visual acuity was 20/40 without glasses.  
His nasal mucosa was slightly inflamed, without discharge.  
His cranial nerves were intact.  The diagnosis was cephalgia 
with past history of a head injury.  His noted history of 
hypertension and visual problems probably contributed to his 
headaches.  The examiner then stated "....it is at least as 
likely as not that his head injury may contribute to his 
cephalgia."  A subsequent vision examination noted that the 
veteran had refractive error, which may contribute to his 
headaches, and that his headaches were also possibly due to 
sinus disease.

Another VA examination was conducted in February 2003.  The 
examiner, a neurologist, noted that the veteran had been seen 
by VA in May, June, and September 2002 and in July 2003.  
There were no complaints of headaches.  An x-ray in 2003 had 
not shown any abnormalities of the skull or brain.  The 
veteran reported that he had headaches three to four times a 
week, occasionally accompanied by dizziness or 
lightheadedness.  The examiner commented that the veteran was 
a very poor historian.  However, he noted that it was unusual 
that a blow on the top of the head, which produced a 
superficial laceration without loss of consciousness or 
confusion, would be followed by problems with memory or 
concentration.  The examiner stated that it was most unlikely 
that such an injury would be followed by longstanding 
headaches.  The examiner also stated that the veteran 
appeared to suffer from headaches resulting from personality 
difficulties that did not allow him to tolerate any symptoms, 
which led to daily excessive use of analgesics followed by 
chronic drug withdrawal headaches.  The examiner noted that 
the veteran also had degenerative joint disease in the neck 
not related to any injury and hypertension, both of which 
could cause or result in headaches.  (The examiner was unsure 
how well the veteran was in compliance with his treatment for 
hypertension.)  The examiner opined that

"[t]he patient's current headaches are most 
likely, in my opinion, to represent the convergence 
of chronic daily headaches related to his 
intolerance of symptoms and cervical arthritis.  
The bulk of his headaches would seem to me to be of 
the former variety, that is, the chronic daily 
headache caused by excess use of medication and 
problem with medication has been a feature of this 
man's life for some decades."

The pertinent diagnoses were chronic daily headaches 
secondary to medication abuse and no evidence of brain 
injury.

The veteran then testified at a personal hearing before the 
undersigned in June 2005.  He reiterated that he had hit his 
head on a hatch in service and that he had headaches ever 
since.  He also noted that he had boxed in service; in fact, 
it had been found in June 1967 that he was no longer 
physically qualified to box.  After service, he stated that 
he had failed the Post Office test three times due to his 
memory problems, which he related to his in-service head 
injury.  He stated that he had sought treatment for headaches 
immediately after separation from service.  He indicated that 
he now had headaches every day.  

IV.  Analysis

In April 2003, the RO had issued a decision that reopened the 
veteran's claims for service connection for a low back 
disability and headaches.  However, the Board must determine 
itself if new and material evidence has been submitted to 
reopen a claim, regardless of the finding of the RO.  See 
Barnett v. Brown, 8 Vet. App. 1, (1995); aff'd Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

After a careful review of the evidence of record, it is found 
that the veteran has presented new and material evidence to 
reopen his claims for service connection.  It is found that 
the evidence submitted since the August 1995 denial included 
VA examination reports that referred to the question of the 
etiology of his claimed conditions.  This evidence was 
clearly not of record at the time of the previous denial and 
relates to an unestablished fact necessary to substantiate 
his claims.  Therefore, it is found that additional evidence 
submitted by the veteran is new and material and reopens the 
claims for service connection.  As a consequence, the Board 
will proceed to the merits of the claims.  In that regard, it 
is not prejudicial to the veteran (see Bernard v. Brown, 4 
Vet. App. 384 (1993)) if the Board proceeds to issue a 
decision on the claims at this time, for the reasons that 
follow.  The RO has already considered the merits of the 
claims in the April 2003 rating action, wherein it had 
reopened the claims.  The veteran has also been furnished 
VCAA notice and given adequate opportunity, to include at a 
hearing before the undersigned, to present argument in 
support of the service connection claims on the merits.  

In regard to the low back disability, the Board finds that 
entitlement to service connection has not been established.  
Initially, it is noted that there is no indication in the 
objective service medical records that the veteran suffered a 
back injury during service.  While the veteran has alleged 
that he hurt his back during a football game in service, this 
claim is not supported by the objective evidence of record.  
The medical evidence shows that the veteran was not treated 
for back complaints until the late 1970s, when he complained 
of low back pain.  The veteran has maintained that 
immediately after service he had back complaints, about which 
he told various doctors at places of employment.  
Nevertheless, there is no objective documentation of such 
complaints or treatment for the back immediately after 
service.  As such, the evidence does not support a finding of 
entitlement to service connection on a direct basis.  Nor is 
there any indication that service connection is warranted on 
a presumptive basis for degenerative joint disease of the low 
back.  The veteran was first noted in the objective records 
to suffer from this condition in the 1990s.  There is no 
objective indication of the presence of this disorder to a 
compensable degree within one year of his separation from 
service.  Therefore, service connection for degenerative 
joint disease on a presumptive basis has not been 
established.

In regard to headaches claimed as a residual of an in-service 
head injury, the Board finds that service connection has not 
been established.  The service medical records show that in 
May 1965 the veteran had hit his head on a hatch in service, 
suffering a laceration without loss of consciousness.  He 
then complained of headaches on occasion in service, although 
his condition was evaluated as normal at the time of his 
discharge physical examination from service in November 1967.  
Beginning in the 1990s, medical records reflect complaints of 
chronic headaches.  A VA examination performed in December 
2002, which was not conducted by a neurologist, opined that 
it was likely that his headaches "may" have been related to 
his in-service head injury.  In any case, another VA 
examination conducted by a neurologist in February 2003 found 
no such etiological connection.  It was stated that it was 
unlikely that an injury such that the veteran had experienced 
in service would result in longstanding headaches.  Rather, 
the examiner commented that the veteran had a low tolerance 
for symptoms and over-medicated with analgesics.  Withdrawal 
from these medications resulted in daily chronic headaches.  

The Board finds that the February 2003 VA examiner's 
statements have far more probative weight than the December 
2002 examiner's opinion.  The latter was not performed by a 
neurologist and there is no clear indication that the 
examiner reviewed the entire claims folder.  In addition, the 
opinion offered in December 2002 was speculative in nature, 
noting that the head injury "may" have resulted in the 
veteran's headaches.  See Bostain v. West, 11 Vet. App. 124, 
127-128 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  The February 2003 
examination was performed by neurologist who had reviewed the 
entire file, and his report was comprehensive and contained 
extensive rationale with reference to pertinent objective 
clinical findings in the record.  Moreover, his opinion was 
not speculative in nature.  This examiner's statements left 
no doubt that the veteran's headaches were not related to the 
documented injury he suffered in service.  Therefore, service 
connection for the veteran's headaches is denied.

The veteran's own assertions that his low back disability and 
headaches are attributable to injuries incurred during his 
period of service lacks probative value, because he is a lay 
person and not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current low back 
disability and headaches became manifest years after his 
service and have not been medically linked to service.  As 
the preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen 
claims of entitlement to service connection for residuals of 
injuries to the low back and head (to include headaches), the 
benefit on appeal, to this extent, is granted.

Service connection for a low back disability is denied.

Service connection for headaches (claimed as residuals of a 
head injury) is denied.



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


